Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 1 of 16 PAGEID #: 791




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

ZACHARIAH HUDDLESTON,
                                             CASE NO. 2:19-CV-03915
       Petitioner,                           JUDGE JAMES L. GRAHAM
                                             Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, MANSFIELD
CORRECTIONAL INSTITUTION,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This matter is before the Court on the Petition, Respondent’s Return of Writ,

Petitioner’s Reply, and the exhibits of the parties.         For the reasons that follow, it is

RECOMMENDED that this action be DISMISSED.

                                      I.     BACKGROUND

       Petitioner challenges his convictions after a jury trial in the Logan County Court of

Common Pleas on aggravated robbery, aggravated burglary, murder, and having weapons while

under disability, with firearm specifications.     The Ohio Third District Court of Appeals

summarized the facts and procedural history of the case as follows:

       {¶ 2} On December 6, 2016, Huddleston was indicted by the Logan County Grand
       Jury on three charges, Aggravated Robbery, Aggravated Burglary and Murder.
       However, a superseding indictment was filed in Logan County on April 11, 2017
       charging Huddleston with: Count One, Aggravated Robbery, in violation of R.C.
       2911.01(A)(1), a felony of the first degree; Count Two, Aggravated Burglary, in
       violation of R.C. 2911.11(A)(1), a felony of the first degree; Count Three, Murder,
       in violation of R.C. 2903.02(B), an unclassified felony; Count Four, Having
       Weapons While Under Disability, in violation of 2923.13(A)(3), a felony of the
       fourth degree; and Count Five, Tampering with Evidence, in violation of R.C.
       2921.12(A)(1), a felony of the third degree. Firearm Specifications, in violation of
       R.C. 2941.145, were also contained in Counts One, Two and Three. The charges
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 2 of 16 PAGEID #: 792




       stem from the November 24, 2016 burglary, robbery and murder of Jeffrey
       Brentlinger (“Brentlinger”) in Logan County, Ohio. Huddleston pled not guilty to
       all charges.

       {¶ 3} On July 25, 2017 the case proceeded to a three-day jury trial. At trial the State
       called sixteen (16) witnesses. After the State rested its case in chief, Huddleston
       made a Crim.R. 29 motion to the trial court arguing that all charges against him
       should be dismissed due to the State’s failure to prove its case. The trial court
       granted the motion as to count five only. Thereafter, Huddleston did not present a
       defense.

       {¶ 4} Ultimately, the jury found Huddleston guilty of Aggravated Robbery,
       Aggravated Burglary, Murder, Having Weapons While Under Disability and the
       firearm specification. However, the trial court merged the aggravated robbery and
       aggravated burglary convictions (counts one and two) into the murder conviction
       (count three) and sentenced Huddleston to 15 years to life on the murder conviction,
       consecutive to a three-year sentence on the weapons charge and to a three-year
       sentence on the gun specification, for a total sentence of 21 years to life. (Doc. 155).
       It is from this judgment that Huddleston appeals, asserting the following
       assignments of error for our review.

       ASSIGNMENT OF ERROR NO. I

       Mr. Huddleston’s trial counsel rendered ineffective assistance of counsel, in
       violation of his constitutional rights. Sixth and Fourteenth Amendments, United
       States Constitution; Article I, Sections 10 and 16, Ohio Constitution; Strickland v.
       Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). (Tr. 385, 394,
       401, 410–411, 416, 448, 450, 452–453, 460, 463, 464, 524; State’s Ex. 13.)

       ASSIGNMENT OF ERROR NO. II

       The trial court erred in allowing irrelevant, prejudicial evidence, disregarding State
       v. Creech, and issuing an erroneous, confusing jury instruction. Fifth Amendment,
       United States Constitution; Article I, Sections 10 and 16, Ohio Constitution;
       Evid.R. 401 and 402; State v. Creech, Slip Op. 2016–Ohio–8440. (Tr. 385, 394,
       401, 410–411, 416, 448, 450, 452–453, 460, 463, 464, 524; State’s Ex. 13.)

State v. Huddleston, 3rd Dist. No. 18-17-21, 2018 WL 1468739, at *1 (Ohio Ct. App. Mar. 26,

2018). On March 26, 2018, the appellate court affirmed the trial court’s judgment. Id. Then, on

August 1, 2018, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v.

Huddleston, 153 Ohio St.3d 1452 (Ohio 2018).




                                                  2
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 3 of 16 PAGEID #: 793




       On September 6, 2019, Petitioner filed this habeas corpus petition. He asserts, as his sole

ground for relief, that he was denied the effective assistance of trial counsel. The petition is fully

briefed and ripe for resolution.

                                   II.   STANDARD OF REVIEW

       Because Petitioner seeks habeas relief under 28 U.S.C. § 2254, the Antiterrorism and

Effective Death Penalty Act (“AEDPA”) governs this case. The United State Supreme Court has

described AEDPA as “a formidable barrier to federal habeas relief for prisoners whose claims have

been adjudicated in state court” and emphasized that courts must not “lightly conclude that a

State’s criminal justice system has experienced the ‘extreme malfunction’ for which federal habeas

relief is the remedy.” Burt v. Titlow, 571 U.S. 12, 20 (2013) (quoting Harrington v. Richter, 562

U.S. 86 (2011)); see also Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks,

citations, and footnote omitted) (“AEDPA ... imposes a highly deferential standard for evaluating

state-court rulings, and demands that state court decisions be given the benefit of the doubt.”).

       AEDPA limits the federal courts’ authority to issue writs of habeas corpus and forbids a

federal court from granting relief with respect to a “claim that was adjudicated on the merits in

State court proceedings” unless the state court decision either:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Further, the factual findings of the state court are presumed to be correct:

       In a proceeding instituted by an application for a writ of habeas corpus by a person
       in custody pursuant to the judgment of a State court, a determination of a factual
       issue made by a State court shall be presumed to be correct. The applicant shall
       have the burden of rebutting the presumption of correctness by clear and convincing
       evidence.

                                                  3
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 4 of 16 PAGEID #: 794




28 U.S.C. § 2254(e)(1).

       Accordingly, “a writ of habeas corpus should be denied unless the state court decision was

contrary to, or involved an unreasonable application of, clearly established federal law as

determined by the Supreme Court, or based on an unreasonable determination of the facts in light

of the evidence presented to the state courts.” Coley v. Bagley, 706 F.3d 741, 748 (6th Cir. 2013)

(citing Slagle v. Bagley, 457 F.3d 501, 513 (6th Cir. 2006)). The United States Court of Appeals

for the Sixth Circuit has summarized these high standards:

       A state court’s decision is “contrary to” Supreme Court precedent if (1) “the state
       court arrives at a conclusion opposite to that reached by [the Supreme] Court on a
       question of law[,]” or (2) “the state court confronts facts that are materially
       indistinguishable from a relevant Supreme Court precedent and arrives” at a
       different result. Williams v. Taylor, 529 U.S. 362, 405, 120 S.Ct. 1495, 146 L.Ed.2d
       389 (2000). A state court’s decision is an “unreasonable application” under 28
       U.S.C. § 2254(d)(1) if it “identifies the correct governing legal rule from [the
       Supreme] Court’s cases but unreasonably applies it to the facts of the particular ...
       case” or either unreasonably extends or unreasonably refuses to extend a legal
       principle from Supreme Court precedent to a new context. Id. at 407, 529 U.S. 362,
       120 S.Ct. 1495, 146 L.Ed.2d 389.

Coley, 706 F.3d at 748–49. Ultimately, the burden of satisfying AEDPA’s standards rests with

the petitioner. See Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                      III.    INEFFECTIVE ASSISTANCE OF COUNSEL

       “In all criminal prosecutions,” the Sixth Amendment affords “the accused . . . the right . . .

. to Assistance of Counsel for his defence.” U.S. Const. amend. VI. “Only a right to ‘effective

assistance of counsel’ serves the guarantee.” Couch v. Booker, 632 F.3d 241, 245 (6th Cir. 2011)

(citation omitted). The United States Supreme Court set forth the legal principles governing claims

of ineffective assistance of counsel in Strickland v. Washington, 466 U.S. 556 (1984). Strickland

requires a petitioner claiming the ineffective assistance of counsel to demonstrate that his counsel’s




                                                  4
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 5 of 16 PAGEID #: 795




performance was deficient and that he suffered prejudice as a result. Id. at 687; Hale v. Davis, 512

F. App’x 516, 520 (6th Cir.), cert. denied sub. nom. Hale v. Hoffner, 134 S. Ct. 680 (2013).

       A petitioner “show[s] deficient performance by counsel by demonstrating ‘that counsel’s

representation fell below an objective standard of reasonableness.’” Poole v. MacLaren, 547 F.

App’x 749, 754 (6th Cir. 2013) (quoting Davis v. Lafler, 658 F.3d 525, 536 (6th Cir. 2011)), cert.

denied, 135 S. Ct. 122 (2014). To make such a showing, a petitioner must overcome the “strong

[ ] presum[ption]” that his counsel “rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S. at 687. “To

avoid the warping effects of hindsight, [courts must] ‘indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.’” Bigelow v. Haviland,

576 F.3d 284, 287 (6th Cir. 2009) (quoting Strickland, 466 U.S. at 689).

       The United States Supreme Court has cautioned federal habeas courts to “guard against the

danger of equating unreasonableness under Strickland with unreasonableness under § 2254(d).”

Harrington v. Richter, 562 U.S. 86, 105 (2011). The Court additionally has observed that while

“‘[s]urmounting Strickland’s high bar is never . . . easy.’ . . . [e]stablishing that a state court’s

application of Strickland was unreasonable under § 2254(d) is even more difficult.” Id. (quoting

Padilla v. Kentucky, 559 U.S. 356, 371 (2010)). The Court instructed that the standards created

under Strickland and § 2254(d) are both “‘highly deferential,’ and when the two apply in tandem,

review is ‘doubly’ so.” Id. (citations omitted). Thus, when a federal habeas court reviews a state

court’s determination regarding an ineffective assistance of counsel claim, “[t]he question is not

whether counsel’s actions were reasonable. The question is whether there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id.




                                                 5
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 6 of 16 PAGEID #: 796




                                         IV.     APPLICATION

        Petitioner asserts that he was denied the effective assistance of counsel because his attorney

failed to redact Petitioner’s irrelevant and prejudicial statements from recordings played for the

jury; failed to stipulate to the existence of a disability for the possession of a weapon; and failed

to object to improper jury instructions. More specifically, Petitioner complains that his attorney

failed to stipulate to the fact of Petitioner’s disability so that the jury would not learn that he had a

prior criminal conviction. (Reply, Doc. 10, PAGEID # 782–85).1 And he maintains that, while

the trial court’s jury instructions complied with Ohio law, the jury instructions improperly

permitted his conviction based on a “failure to act.” (PAGEID # 787).

        The state appellate court rejected Petitioner’s claim of ineffective assistance of trial counsel

on the merits:

        Huddleston claims that his trial counsel rendered ineffective assistance of counsel:
        for failing to seek a stipulation to his prior conviction as to the weapons disability
        charge; for failing to seek redaction of irrelevant, prejudicial portions of his
        recorded statements; and for failing to object to incorrect, confusing jury
        instructions.

        Standard of Review

        {¶ 6} To establish a claim for ineffective assistance of counsel, a defendant must
        show that counsel’s performance was deficient and that counsel’s deficient
        performance prejudiced him. State v. Phillips, 3d Dist. Allen No. 1–15–43, 2016–
        Ohio–3105, 2016 WL 2957049, ¶ 11, (emphasis added), citing State v. Jackson,
        107 Ohio St.3d 53, 2005–Ohio–5981, 836 N.E.2d 1173, ¶ 133, citing, Strickland v.
        Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The failure
        to make either showing defeats a claim of ineffective assistance of counsel. State v.
        Bradley, 42 Ohio St.3d 136, 143, 538 N.E.2d 373 (1989), quoting Strickland at 697,
        104 S.Ct. 2052 (“[T]here is no reason for a court deciding an ineffective assistance


1
 Petitioner also argues that his attorney should have requested that the charge of having a weapon
while under disability be tried to the bench. (Reply, Doc. 10, PAGEID # 784). He did not earlier
raise this argument. (See Doc. 8, PAGEID # 67–68). This claim, therefore, appears to be waived.
See Williams v. Bagley, 380 F.3d 932, 969 (6th Cir. 2004) (allegations based on different theories
from those presented to the state courts are procedurally defaulted) (citation omitted). In any event,
as discussed, Petitioner cannot establish prejudice and his claim lacks merit.
                                                   6
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 7 of 16 PAGEID #: 797




     claim to approach the inquiry in the same order or even to address both components
     of the inquiry if the defendant makes an insufficient showing on one.”).

     Analysis

     Stipulation of Prior Conviction

     {¶ 7} Here, Huddleston argues that he was denied effective assistance of counsel
     because his trial counsel should have stipulated to his prior conviction. Specifically,
     Huddleston claims that because his trial counsel failed to offer a stipulation to his
     prior conviction that placed him under a legal disability, the jury learned of his
     disability during trial which thereby resulted in the ineffective assistance of
     counsel. We disagree.

     {¶ 8} In our review of the record, we find the only reference to Huddleston’s prior
     conviction (that placed him under a legal disability) occurred during the testimony
     of Det. Brugler of the Logan County Sheriff’s Department. During that testimony,
     Det. Brugler identified a 2012 judgment entry from the Auglaize County Common
     Pleas Court (purportedly) convicting Huddleston of a crime that prohibited him
     from possessing a firearm. Det. Brugler read from the entry in open court and
     testified that Huddleston’s date of birth and the last four digits of his (Huddleston’s)
     social security number matched those of the defendant on the judgment entry. (Tr.
     419–420). However, on cross examination, Huddleston’s trial counsel attempted to
     raise doubt that Huddleston was the person convicted in Auglaize County because
     Det. Brugler was not personally present in the Auglaize County courtroom during
     that case. Further, during cross examination of Det. Brugler, trial counsel pointed
     out that a full social security number was missing from the entry.

     {¶ 9} Even though Huddleston was found guilty on the Having Weapons While
     Under Disability charge, we find the decision not to stipulate (to the prior
     conviction) was a strategic trial tactic of counsel that attempted to place doubt in
     the jury’s mind as to whether Huddleston was ever convicted in Auglaize County
     of a crime that placed him under a disability. As such, strategic trial decisions, even
     if unsuccessful, generally do not constitute ineffective assistance of counsel. See
     State v. Carter, 72 Ohio St.3d 545, 558, 651 N.E.2d 965 (1995).

     {¶ 10} Because we give deference to strategic trial tactics of counsel, we find
     nothing in the record supporting Huddleston’s argument that his trial counsel’s
     performance was deficient due to the failure to stipulate to this prior conviction.
     Thus, this first portion of Huddleston’s argument is without merit.

     Statements of Defendant

     {¶ 11} Huddleston next argues that he received ineffective assistance of counsel
     because his trial counsel failed to seek the redaction of ‘irrelevant statements’ made
     by Huddleston during an interview with Det. Brugler and made during his recorded

                                                7
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 8 of 16 PAGEID #: 798




     telephone conversations from the county jail. Relative to this argument, Huddleston
     directs us to fifteen (15) instances in the trial transcript wherein he asserts that trial
     counsel's failure to pursue the redaction of various statements amounted to
     ineffective assistance of counsel.

     {¶ 12} We note that the majority of Huddleston’s statements were made during his
     telephone conversations with visitors which occurred while he was incarcerated in
     the Logan County Jail awaiting trial. Only 5 of the complained-of statements were
     made to Det. Brugler during Huddleston’s interview which we will discuss first.

     Statements to Det. Brugler

     {¶ 13} Huddleston argues that the below statements (from States Exhibit 12) made
     to Det. Brugler should not have been played to the jury. The statements, as they
     appear in the transcript, are as follows:

     • “What the fuck am I’m [sic] going to rob somebody for when I can sell a little bit
     of weed or something?” (Tr. 385). [sic] (Actually Tr. 386).

     • “Is Bellefontaine a racist town?” (Tr. 394). [sic] (Actually Tr. 395).

     • “[Mr. Brentlinger] was just creepy as hell. Very creepy, man.” (Tr. 401). [sic]
     (Actually 402).

     • “I just got out in July, July 24th [2016].” (Tr. 410). [sic] (Actually Tr. 411).

     • “I had a job at IPS.... I quit. I walked out. ... Yeah, I walked out. Fuck that.” (Tr.
     410–411). [sic] (Actually Tr. 411–412).

     {¶ 14} States Exhibit 12 contains the interview video between Huddleston and Det.
     Brugler and Det. Joseph. That interview commences on page 377 of the trial
     transcript. The interview starts with Det. Brugler providing Huddleston with
     Miranda warnings. (Tr. 379–380). Thereafter, Det. Brugler advised Huddleston of
     the potential charges that he faced as a result of the death of Brentlinger. (Tr. 380–
     381).

     {¶ 15} Next, Det. Brugler reveals to Huddleston some of the prosecution’s evidence
     regarding the murder, verifying to Huddleston that co-defendant (Marquevous
     Watkins) fired the fatal shot that killed Brentlinger. (Tr. 381–382). Det. Brugler
     also explains to Huddleston that he has interviewed other individuals involved in
     the robbery of Mr. Brentlinger. (Tr. 382–383).

     {¶ 16} Det. Brugler then provides Huddleston the opportunity to tell his side of the
     story, wherein Huddleston mitigates his involvement in Brentlinger’s death (Id.
     starting at page 383). During this interplay, Huddleston spells out the plan to
     “hustle” Brentlinger by using two young girls (co-defendants Jasmine and Tatiana)

                                                 8
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 9 of 16 PAGEID #: 799




     as bait to rob Brentlinger. (Tr. 383–388). Huddleston denies any involvement in
     Brentlinger’s murder by telling the detectives “what the fuck am I’m [sic] going to
     rob somebody for when I can sell a little bit of weed or something”. (Tr. 386).
     Huddleston argues that this statement, should have been redacted by counsel.

     {¶ 17} The interview continues with Huddleston admitting to the detectives that he
     was “drunk, like two days straight”, denying that a plan existed to rob Brentlinger,
     attempting to lessen his involvement in Brentlinger’s murder. (Tr. 389). Huddleston
     further tells the detectives that “I didn’t murder nobody”. (Tr. 391). Next,
     Huddleston asks the detectives “is Bellefontaine a racist town”, wondering whether
     Jasmine (his girlfriend and co-defendant) would be treated fairly in court. (Tr. 391–
     396). This is the second statement that Huddleston suggests should have been
     redacted by counsel.

     {¶ 18} Thereafter, Huddleston tells the detectives “I don’t rob people” and attempts
     to defend his co-defendants (Tatiana and Jasmine’s) involvement (with
     Brentlinger) by referring to Brentlinger as being “creepy as hell”. (Tr. 401–402).
     This is the third statement that Huddleston argues should have been redacted by
     counsel.

     {¶ 19} And finally, in relation to the last two statements which Huddleston argues
     are prejudicial and subject to redaction, Huddleston tells the detectives “I just got
     out in July, July 24th. I’ve been on the straight and narrow since then”. (Tr. 411).
     He also tells the detectives that he had been employed but quit that job. (Tr. 411–
     412).

     {¶ 20} Upon our review of these passages (which Huddleston claims are
     prejudicial), Huddleston has not shown us how he suffered prejudice from their
     admission. To the contrary, the first two statements contain evidence of
     Huddleston’s lack of intent to rob or murder Brentlinger. The third statement casts
     suspicion on the conduct of Brentlinger, and the last two statements show that
     Huddleston was recently employed. Such evidence, if believed by the jury, was
     material as to Huddleston’s criminal intent in relation to the robbery and murder
     charges. More importantly, because these statements provided the jury with
     possible defenses as to Huddleston’s intent and lack of knowledge to the conspiracy
     in Brentlinger’s murder, we find trial counsel’s decision not to redact them was a
     strategic trial tactic. Moreover, we find that even if these statements were redacted
     by the trial court, the jury could have arrived at the same verdict based upon
     Huddleston’s confession (to Det. Brugler) and the competent and credible evidence
     of a conspiracy adduced at trial.

     {¶ 21} Accordingly, applying the Strickland test (as to ineffective assistance of
     counsel), Huddleston has not shown us that he was prejudice by the admission of
     these statements into evidence.

     Jailhouse Phone Calls

                                              9
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 10 of 16 PAGEID #: 800




      {¶ 22} Huddleston also argues that trial counsel was ineffective for failing to seek
      redaction of the following jailhouse telephone statements:

      • “I can’t get tried in this county. How can they try me in this county? This was a
      dude that worked at Honda, grew up in this town, 46 years old. All the jury is going
      to be old white people too that probably went to school with [Mr. Brentlinger]”.
      (Tr. 452–453). [sic] (Actually Tr. 453–454).

      • “I’m going to change the venue, man.” (Tr. 453). [sic] (Actually Tr. 454).

      • “And here goes everybody’s statements. I highlighted shit where they lied and
      made up shit, you know.” (Tr. 463). [sic] (Actually Tr. 464).

      • “[S]he beat the murder case, obviously. Because a lawyer, they fought for it and
      all that shit. Well, that’s what I need. [Trial counsel] don’t seem like he’s going to
      fight this shit for me.” (Tr. 464). [sic] (Actually Tr. 465).

      • “If I don’t get what I want, I’m firing him. I need a different one to represent me.
      And conflict of interest, too. How do I know this man don’t know this man? It’s a
      small ass town, Bellefontaine.” (Tr. 452). [sic] (Actually 453).

      • “I need to get my bond lowered. I need to get up out of here.” (Tr. 464). [sic]
      (Actually Tr. 465).

      • “[I]f they got [Marquevous Watkins] convicted of it ... well, they’re not going to
      be—they’re not too worried about me.” (Tr. 463). [sic] (Actually Tr. 464).

      • Father: “Well, what’s going to be bad is how many gun charges you got.”

      Mr. Huddleston: “I know”. (Tr. 450). [sic] (Actually Tr. 451).

      • Father: “You were institutionalized.”

      Mr. Huddleston: “Huh?” Father: “You were institutionalized.”

      Mr. Huddleston: “Hell, yeah. All that shit. I got all that shit wrong with me. And
      fucking, all that mental health shit, too.” (Tr. 448). [sic] (Actually Tr. 449).

      • Father: “So, your—lawyers already seen the video.”

      Mr. Huddleston: “Yeah.”

      Father: “What did he say?”




                                                10
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 11 of 16 PAGEID #: 801




      Mr. Huddleston: “He told my grandmother the dude’s charges ain’t going to
      change.” (Tr. 460). [sic] (Actually Tr. 461).

      {¶ 23} In our review of these statements, we again determine that Huddleston’s
      trial counsel’s strategy was to permit the jury to hear all of Huddleston’s
      conversations. Such tactic resulted in the jury receiving all of Huddleston’s
      impressions as to: how he was being represented; how unsympathetic of a victim
      Brentlinger may have been; how difficult it would be for him to get a fair trial; and
      how he had mental health issues. All of these statements occurred without him
      (Huddleston) having to testify and be subjected to cross-examination. As such, all
      of Huddleston’s comments and complaints were received by the jury without cross-
      examination.

      {¶ 24} Moreover, and similar to our finding as to Huddleston’s statements made to
      Det. Brugler, Huddleston has failed to show us how he was prejudiced by the
      admission of these statements.

      {¶ 25} Accordingly, the second portion of Huddleston’s argument under this
      assignment of error is without merit.

      Jury Instruction on Causation

      {¶ 26} Finally, Huddleston argues that he received ineffective assistance of counsel
      when his trial counsel failed to object to the jury instruction on “causation”.
      Huddleston argues that the trial court used ‘generic’ language regarding the
      causation element of the murder charge instead of tailoring its instruction to the
      facts of the case. Huddleston claims he was prejudiced because the jury could have
      found him responsible for Mr. Brentlinger’s murder by virtue of his “failure to act”,
      which, he contends, is simply inaccurate.

      {¶ 27} The jury instructions at issue herein are as follows:

      “The State charges that the act or failure to act of the defendant caused Jeffrey
      Brentlinger’s death.

      Cause is an essential element of the offense. Cause is an act or failure to act, which
      in the natural—which in a natural and continuous sequence directly produces the
      death, and without which it would not have occurred.

      The defendant’s responsibility is not limited to the immediate or most obvious
      result of the defendant’s act or failure to act. The defendant is also responsible for
      the natural and foreseeable consequences or results that follow in the ordinary
      course of the events from the act or failure to act.

                                              ***



                                               11
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 12 of 16 PAGEID #: 802




      The State of Ohio has presented a theory that the defendant acted in complicity with
      the principle offender in the commission of the murder of Jeffrey Brentlinger. A
      person who is complicit with another in the commission of a criminal offense is
      regarded as guilty as if he personally performed every act constituting the offense.
      This is true even if he did not personally perform every act constituting the offense
      and was not physically present at the time the offense was committed.

      Before you can find the defendant guilty of complicity in the commission of the
      murder offense, you must find, beyond a reasonable doubt, * * * the defendant,
      while committing the aggravated burglary or aggravated—while committing the
      aggravated robbery or the aggravated burglary, aided or abetted another in
      committing the aggravated robbery or aggravated burglary, which caused the death
      of Jeffrey Brentlinger.

                                              ***

      Before you can find the defendant guilty of complicity to aide and abet, you must
      find, beyond a reasonable doubt, that the defendant supported, assisted, encourage,
      cooperated with, advised, or incited the principle offender in the commission of the
      offense and the defendant shared the criminal intent of the principle offender. Such
      intent may be inferred from the circumstances surrounding the offense, including,
      but not limited to * * * conduct before and after the offense was committed.”

      (Emphasis added). (Tr. 525–528).

      {¶ 28} Huddleston’s trial counsel did not object to this instruction.

      {¶ 29} In our review, we find the trial court’s instruction on causation was taken
      nearly verbatim from the Ohio Jury Instructions. (Id.) Moreover, generally the rule
      regarding appellate review of jury instructions is that a sole instruction must be
      viewed within context of the whole set rather than in isolation. State v. Coe, 3d Dist.
      No. 13–97–46, citing State v. Taylor, 78 Ohio St.3d 15, 29–30 (1997); State v.
      Price, 60 Ohio St.2d 136, paragraph four of the syllabus. The Supreme Court of
      Ohio has held that “the failure to make objections is not alone enough to sustain a
      claim of ineffective assistance of counsel”. State v. Cepec, 149 Ohio St.3d 438,
      2016–Ohio–8076, ¶ 117.

      {¶ 30} As to the evidence adduced at trial, Huddleston admitted (to Det. Brugler)
      that he stopped at Walmart before leaving Lima to purchase ski masks and duct
      tape; to entering Brentlinger’s home with his gun in hand; and to pointing his gun
      in the general direction of Brentlinger. (Tr. 390, 393–394). Huddleston also
      admitted to being aware that his co-defendant also had a gun. While Huddleston
      argues that he could not be convicted of murder for his failure to act, we find his
      statements alone could lead a jury to a finding of guilty of complicity. Thus, even
      assuming that the trial court’s instruction on causation (i.e. “failure to act”) was
      problematic, such instruction is harmless beyond a reasonable doubt, due to

                                                12
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 13 of 16 PAGEID #: 803




        competent and credible evidence presented by the State that Huddleston was a part
        of the conspiracy which resulted in Brentlinger’s murder.

        {¶ 31} Moreover, Huddleston has failed to convince us how the jury instruction on
        causation resulted in confusion to the jury or resulted in actual prejudice under the
        totality of the evidence presented against him at trial. Thus, we find his argument
        is without merit.

        {¶ 32} Accordingly, Huddleston’s first assignment of error is not well taken and
        overruled.

        Petitioner has failed to establish the denial of the effective assistance of counsel
        under the two-prong Strickland test.

State v. Huddleston, 2018 WL 1468739, at *1–6.

        Upon review of the record, the Undersigned cannot conclude that the state appellate court

unreasonably concluded that defense counsel exercised a reasonable trial strategy in permitting the

admission of his entire videotaped statement to police. Further, the trial court’s jury instructions

complied with Ohio law, so counsel therefore did not unreasonably fail to object to those

instructions. Given this, Petitioner has not shown that the state courts unreasonably applied the

first prong of the Strickland test. The failure is fatal to his claim.

        In addition, Petitioner has not shown that the state appellate court’s prejudice analysis was

unreasonable. Indeed, Petitioner does not allege—and the record does not reflect—that the

prosecution would have been unable to establish the charge of having a weapon while under

disability or that evidence of Petitioner’s prior conviction prejudiced him in view of the

overwhelming evidence of Petitioner’s guilt. Petitioner accurately summarized some of the facts

against him as follows:

        On the morning of Thanksgiving Day 2016, Jeffrey Brentlinger’s 24-year-old
        daughter found his lifeless body lying on the floor of their Zanesfield home, and
        called 911. Tr. 140-142. Although Mr. Brentlinger’s daughter lived in the home,
        she had spent the previous night with her boyfriend, arriving back home at about
        10:45 a.m. Tr. 140. The deputy who responded to the 911 call noted that Mr.
        Brentlinger had been deceased long enough that he was cold to the touch. Tr. 162.

                                                   13
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 14 of 16 PAGEID #: 804




      Logan County Sheriff’s Detective Phil Bailey arrived at about 11:30 a.m. He noted
      a shell casing lying next to Mr. Brentlinger’s body, and also observed a gunshot
      wound to Mr. Brentlinger’s chest. Tr. 177-178. With the assistance of BCI,
      Detective Bailey collected evidence from the scene that afternoon, including the
      first shell casing he saw, another casing found in the living room, a bullet found on
      the bathroom floor, and a black ski mask found outside of the house, near the road.
      Tr. 185-191. Later, when the house was being cleaned, a third casing was found in
      a floor vent that was located near where Mr. Brentlinger’s body was found. Tr.
      191, 227-228. No other bullets were found at the scene, but one was recovered
      from Mr. Brentlinger’s body. Tr. 191-192. The casings found in the living room
      and in the floor vent were made of steel, and were manufactured by TulAmmo. Tr.
      210-211. The casing next to Mr. Brentlinger’s body was made of brass, and was
      manufactured by Smith and Wesson. Id. No usable fingerprints were obtained
      from the home. Tr. 182.

      On the next day, Detective Bailey returned to the home with Mr. Brentlinger’s
      daughter and recovered a table-type personal computer that belonged to Mr.
      Brentlinger. Tr. 182, 193. When that computer was examined by BCI, it was found
      to contain a video created during the early-morning hours of Thanksgiving Day.
      Tr. 220-223. That video recording showed Mr. Brentlinger talking in his bedroom
      with two teen-aged girls, who would later be identified as Tatiana Freeman and
      Jasmine Lewis. The evidence at trial established that Mr. Brentlinger had requested
      that they come to his home to have sex. Mr. Brentlinger had recently begun
      exchanging messages with Ms. Lewis, who was using a cell phone registered in Mr.
      Huddleston’s name, and Mr. Brentlinger had met with her in person in Lima two
      days previously. Tr. 339-340, 383-384.

      After the girls had been inside Mr. Brentlinger’s house for about 30 minutes, two
      men, later identified as Marquevous Watkins and Zachariah Huddleston, entered
      the house, seeking to subdue Mr. Brentlinger and take valuables from his house.
      When Mr. Brentlinger resisted, Mr. Watkins shot him in the chest. Mr. Huddleston
      also fired a handgun, with one shot missing Mr. Brentlinger altogether, and another
      shot seemingly grazing him. Tr. 254-56. This encounter was not fully captured by
      the computer’s camera, but its microphone did result in the ongoing recording
      capturing audio of an exchange of words between Mr. Watkins and Mr. Brentlinger,
      and also the sound of the gunshots. After the shooting occurred, Watkins,
      Huddleston, Lewis, and Freeman immediately fled, panicked by the unexpected,
      tragic turn of events. The only property taken from Mr. Brentlinger’s person or his
      house was his cell phone.

      The ski mask recovered outside the house bore DNA consistent with that of
      Marquevous Watkins, and which would be expected to be found in one in every
      three trillion unrelated individuals. Tr. 432-433. After Mr. Huddleston was
      arrested, his belongings were found to include a handgun and a box containing
      TulAmmo cartridges. Tr. 277-278. Ballistics testing on the gun showed that it was

                                               14
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 15 of 16 PAGEID #: 805




       consistent with the gun that left the two TulAmmo casings at the scene, but it was
       not the gun that fired the bullet that killed Mr. Brentlinger. Tr. 321, 324-325. Mr.
       Huddleston admitted, in a recorded interview with detectives, to being involved in
       the robbery attempt with Mr. Watkins, the two girls, and a third female codefendant
       who remained outside in the car, and also admitted to firing the gun he had with
       him when he entered Mr. Brentlinger’s house. Tr 391, 400. Further, he made
       similar admissions on two jailhouse recordings made when he was talking to family
       members. Tr. 457-458, 463.

(Merit Brief of Zachariah Huddleston, Doc. 8, PAGEID # 63–65).

       Additionally, as discussed by the state appellate court, Petitioner admitted in a videotaped

statement to police, that was played for the jury, his involvement in the plan to rob Brentlinger that

resulted in Watkins’ shooting and killing Brentlinger and the accidental shooting of Petitioner’s

firearm. (Transcript, Vol. II, Doc. 8-1, PAGEID # 559–99). He also made incriminating

statements during taped telephone conversations from the jail that were played for the jury.

(Transcript, Vol. II, Doc. 8-1, PAGEID # 629–43; 644–48). Under these circumstances, and in

view of the overwhelming evidence of guilt, the state appellate court was not wrong in concluding

that Petitioner could not establish prejudice.

       In sum, Petitioner has failed to establish that the state appellate court unreasonably applied

or contravened Strickland or otherwise based its decision on an unreasonable determination of the

facts in light of the evidence presented. 28 U.S.C. § 2254(d). Petitioner’s claim of ineffective

assistance of counsel therefore does not provide him a basis for relief.

                                        V.       DISPOSITION

       For the foregoing reasons, it is RECOMMENDED that this action be DISMISSED.

                                 PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

                                                 15
Case: 2:19-cv-03915-JLG-KAJ Doc #: 11 Filed: 04/29/20 Page: 16 of 16 PAGEID #: 806




authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and Recommendation

will result in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.

       IT IS SO ORDERED.


Date: April 29, 2020                                  /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 16
